Citation Nr: 0919611	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by memory loss.

2.  Entitlement to service connection for disability 
manifested by numbness in the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle 




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from August 1987 to August 1995 with additional 
service in the National Guard from August 1995 to August 
1996.  He was awarded the Purple Heart Medal.   

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2007 for further development. 

The Veteran testified at a Board video conference hearing in 
January 2007.  A transcript is of record.

The issue of entitlement to service connection for disability 
manifested by numbness in the legs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Disability manifested by memory loss was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is disability manifested by memory loss 
otherwise related to such service.




CONCLUSION OF LAW

Disability manifested by memory loss was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2006, June 2007, and March 2008, subsequent to the February 
2004 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the March 2006, June 2007 and March 2008 notices were 
not provided prior to the February 2004 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence.  The claim was subsequently 
readjudicated in a March 2009 supplemental statement of the 
case, following the provision of notice in March 2006, June 
2007 and March 2008.  The Veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran a VA examination in January 2009; and afforded the 
Veteran the opportunity to give testimony at a video 
conference hearing in January 2007.  On a form received in 
April 2009, the Veteran checked the appropriate box to 
indicate that he had no other information or evidence to 
submit and to return his case to the Board for further 
appellate consideration as soon as possible.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




Analysis

One of the issues before the Board involves a claim of 
entitlement to service connection disability manifested by 
memory loss.  In support of his claim, the Veteran submitted 
a statement from his uncle received in January 2004 noting 
that the Veteran's short-term memory is virtually non-extant 
and that it is feared that the Veteran will lose his total 
memory.  His uncle additionally noted that the Veteran's 
condition is rapidly deteriorating.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Board notes that the Veteran is not entitled to 
consideration under the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 (West 2002).  The Board notes that in a 
July 2003 private treatment record from Jyoti N. Patel, M.D., 
the Veteran stated that he received a Purple Heart in the 
Gulf War.  As the Board noted in its May 2007 remand, the 
Veteran contests that his memory loss is related to his 
service in the Southwest Asia Theater of operation from 
September 1992 to November 1992.  At the January 2007 Board 
hearing, the Veteran testified that he served in Northern 
Iraq with a rapid deploy force with the North Atlantic Treaty 
Organization (NATO).   

However, the Veteran's DD 214 does not reference any service 
in the Persian Gulf, and a December 2003 request for 
verification of such service returned stating that there was 
no record of such service.  Per the Board's January 2007 
remand instructions, the RO sent a June 2007 request to the 
National Personnel Records Center for the Veteran's entire 
personnel file.  Again, there was nothing of record to verify 
service in the Southwest Asia Theater of operation.  At the 
January 2007 video conference hearing, the Veteran testified 
that there are memorandums reflecting that he was sent to 
Iraq from Germany; and he clarified that he was sent from 
Germany through Turkey to Iraq.  The Board notes that a 
review of the Veteran's personnel file shows a February 1990 
memorandum that revealed that the Veteran received the Purple 
Heart medal after being wounded in the line of duty in 
December 1989 during Operation Nimrod Dancer, which occurred 
in Panama.  Further, on a personnel record prepared in 
February 1995 and signed by the Veteran in 1995, it was noted 
that the Veteran had duty in imminent danger area in Panama 
from December 1989 to January 1990.  However, no service in 
the Gulf War was noted.  Further, while the aforementioned 
personnel record showed that the Veteran was stationed in 
Germany, there was no notation showing that the Veteran was 
in either Turkey or Iraq.          
  
Even assuming for the sake of argument the Veteran did serve 
in the Southwest Asia Theater of operation in 1992, as will 
be seen below, the Veteran's memory loss appears to have been 
attributed to a medically diagnosed disability-cognitive 
disorder not otherwise specified.  

The Board now turns to consideration of whether disability 
manifested by memory loss was manifested during active duty 
service or is otherwise related to such service. 

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of a disability manifested by 
memory loss.  On reports of medical examinations in June 
1988, April 1991 and March 1995, clinical evaluations of the 
Veteran's psychiatric status were normal.  In a March 1995 
report of medical history, the Veteran checked the 
appropriate box to deny a past/current history of memory 
loss.  

Although the VA has determined that the Veteran did engage in 
combat, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application given that the Veteran does not contend that the 
disability was manifested during combat or is otherwise 
related to combat. 

Post service treatment records show that the Veteran was 
first seen for memory loss at the Greenville Community Health 
Center in June 2000, which is approximately 4 years after 
service in the National Guard.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

When the Veteran was afforded a VA examination in January 
2009, the Veteran stated that he recalled problems with his 
memory during Special Forces training and some time during 
his duty with the National Guard.  He said that he first 
consciously recognized learning difficulties in either 1999 
or 2000 when he was manager at a fast food restaurant.  After 
interviewing the Veteran, reviewing the Veteran's claims 
file, and administering a mental status examination and the 
Cognistat (Neurobehavioral Cognitive Status Examination), the 
VA examiner diagnosed Cognitive Disorder not otherwise 
specified.  The VA examiner stated that the results of 
evaluation suggest that the Veteran has experienced moderate 
to severe deficits in memory functioning; and mild impairment 
in attention and concentration.  It was noted that the 
majority of cognitive functioning appears grossly intact.  
The VA examiner stated that determining whether the Veteran's 
cognitive impairment is related to a service-connected event 
would require resorting to mere speculation since the 
etiology of cognitive impairment is unknown.   
 
The Board acknowledges a June 2000 private treatment record 
from Greenville Community Health Center in which it was noted 
"still has HA's and short-term memory loss-'Gulf War 
synd.'"  It appears to the Board that this was not a medical 
opinion stating that the Veteran has memory loss related to 
Gulf War syndrome, but rather part of a list of chief 
complaints provided by the Veteran.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence'. . . .  "  LeShore 
v. Brown, 18 Vet. App. 406, 409 (1995).  

The Board acknowledges that the Veteran's assertions that his 
memory loss experienced in Special Forces training is related 
to service.  The Board also acknowledges his uncle's letter 
received in August 1996 in which he shared that the Veteran 
has problems with his memory and opined that the memory loss 
is due to exposure to oil and chemicals while the Veteran was 
stationed in Turkey.  Both statements are competent to prove 
that a claimant exhibited certain features or symptoms memory 
loss during service and after service, respectively.  See 
Layno v. Brown, 6 Vet. App. 465, 470.  However, the portion 
of their statements addressing the issue of medical causation 
is not competent.  See Id.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

The Board also acknowledges that when the Veteran appeared at 
the video conference hearing in January 2007, he testified 
that when he was seen at Womack Army Medical Center in Fort 
Bragg, North Carolina he was told that his memory loss was 
due to Gulf War syndrome.  The Board notes that the 
connection between what a physician said and the layman's 
account of what he purportedly said is simply too attentuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
available service and post treatment records do not reflect 
such diagnosis.    

Also, the Veteran had submitted a claim for VA benefits based 
on numerous other disorders in September 1995.  However, he 
did not mention memory loss in connection with that claim.  
It was not until December 2003 when the Veteran's claim for 
memory loss was received.  The Board believes it reasonable 
to assume that the Veteran would have included a memory loss 
claim with his 1995 claim if he believed he suffered from 
such disability at that time.  In sum, there is no supporting 
evidence to show manifestations of memory loss during active 
duty service or to show any continuity of memory loss from 
service to show a nexus to service.   

The Board understands the Veteran's contentions.  
Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for disability manifested 
by memory loss is not warranted.  The appeal is denied to 
this extent.


REMAND

Another issue before the Board is entitlement to service 
connection for disability manifested by numbness in the legs.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  

In its May 2007 remand, the Board directed  that the Veteran 
be afforded an appropriate VA examination to determine the 
nature, extent and etiology of the disability manifested by 
numbness of the legs.  The Veteran was afforded a VA 
examination in January 2009.  However, the examiner noted 
that the priority of the examination was for increased 
service connection.  Thus, the VA examiner conducted the 
examination under the assumption that the Veteran was already 
service connected for a disability manifested by numbness in 
the legs.  It was noted that there was bilateral lower 
extremity peripheral neuropathy of unknown etiology but with 
some component of diabetes adding to the Veteran's 
neuropathy.  Under the circumstances, the Board cannot view 
this examination report as an informed medical opinion as to 
causation.  The Board is seeking a clear medical opinion, 
based on review of the record and examination of the Veteran, 
as to whether it is at least as likely as not that the 
claimed numbness in the legs is causally related to the 
Veteran's active duty service.  Although the Board regrets 
further delay in appellate review, it is not clear that VA's 
duty to assist the Veteran has been met and further action at 
the RO level is therefore necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
claimed disability manifested by numbness 
of the legs.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that disability manifested 
by numbness of the legs is causally 
related to service or to any injury 
suffered during service.  

A rationale is requested for all opinions 
offered. 

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for disability 
numbness in the legs.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


